Smith, J. Upon a judgment recovered in Sebastian Circuit Court against Fuller, an execution Avas issued to Scott County and was levied upon land. Under this writ it Avas sold to one Finley on the tAventieth of March, 1880. On the fourteenth of October, 1880, the judgment debtor applied to the clerk of the court out of Avhich the writ had issued to redeem, and a redemption was permitted upon payment of the pui’chase money, Avith interest at fifteen per cent, per annum. However, on the twentieth of April, 18S0, Finley had paid to the collector of Scott County the taxes for 1879, amounting to $2.50. After the expiration of twelve months from the sale, the sheriff conveyed the land to the purchaser, his deed reciting that the sale had not been redeemed from. And the purchaser sold and conveyed to Evatt, who brought ejectment. A jury being waived, the court found the facts as above stated, and declared the law to be that the attempted redemption was ineffectual, and that the legal title had passed to and vested in the plaintiff’. Purchaser's remedy is by action at law. Section 2697 of Gantt’s Digest provides that the debtor may redeem, at any time within twelve months, by paying to the clerk of the court out of which the execution issued, the purchase money, with fifteen per cent. per annum, aud all lawful charges. The only question is, whether the expression “ lawful charges” includes taxes paid by the purchaser after the sale under execution and before redemption. While redemption is a statutory right, and to be pursued under the terms and upon the conditions prescribed by the statute which confers the right, yet it is not expressly required that the owner, to entitle himself to redeem, shall refund taxes subsequently advanced by the purchaser. Nor are we at liberty to infer that this meaning was in the mind of the Legislature. Courts can not incorporate new terms into the provisions of a statute. While it would have been eminently just to make the repayment of such taxes a condition of redemption, it is probable the Legislature would have distinctly said so if such had been their meaning, and would have provided some method of bringing such payments to the notice of the officer before whom the redemption is to be effected. “ Charges ” here mean the costs of the clerk connected with the act of redeeming. And the purchaser is remitted to his action at law against the party for whose use and benefit he may have paid the taxes. Reversed, and remanded for a new trial.